DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I Species IV (FIG. 5) in the reply filed on 11/30/21 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/21

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "115A1" and "115A2" have both been used to designate first conductive patterns.  See, for example, paragraph [0039] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claim 14 is objected to because of the following informalities:  the word “or” appears unnecessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first opening patterns" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al. US 2012/0119346 A1.  Im discloses (see, for example, Fig. 1) a semiconductor package 500 comprising a circuit board structure 200, outermost first conductive patterns 212c, first mask layer 15, first redistribution layer structure 9, and first bonding elements 19.  The first bonding elements 19 covers a top and sidewall of the corresponding outermost first conductive pattern 212c.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 4 thru 8, 10, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. US 2012/0119346 A1 as applied to claim 1 above, and further in view of Caletka et al. US 6,541,857 B2.  Im does not disclose first opening patterns of the first mask layer being larger than the corresponding outermost first conductive patterns.  However, Caletka discloses (see, for example, FIG. 5) a semiconductor package comprising a first mask layer 22 being larger than the corresponding outermost first conductive pattern 18.  The mask opening 28 is larger than the first conductive pattern 18.  It would have been obvious to one of ordinary skill in the art to have first opening patterns of the first mask layer being larger than the corresponding outermost first conductive patterns in order to be placed in the corners of the semiconductor package to mitigate stress and therefore prolong the fatigue life of the semiconductor package.
Regarding claim 4, see, for example, FIG. 5 wherein Caletka discloses the first opening patterns  28 are larger in a corner package region while smaller (i.e. element 30) in a center package region.
	Regarding claim 5, see, for example, Fig. 1 wherein Im discloses a package structure 120, and second bonding elements 124.
	Regarding claim 6, see, for example, Fig. 1 wherein Im discloses a dimension of the first bonding elements 19 being larger than a dimension of the second bonding elements 124.
	Regarding claim 7, see, for example, Fig. 1 wherein Im discloses package components 120 and a second redistribution layer structure including layer 13.
	Regarding claim 8, see, for example, Fig. 1 wherein Im discloses third bonding elements 230s wherein the a dimension of the third bonding elements being larger than a dimension of the first bonding elements 19.
	Regarding claim 10, see, for example, FIG. 5 wherein Caletka discloses (i.e. corner region of board 16) the outermost first conductive patterns 18 and a first mask layer 28 located aside and separated from the outermost first conductive patterns.  Also see claim 1, and 5 above.
	Regarding claim 11, see, for example, Fig. 1 wherein Im discloses the first bonding elements 19 covers a top and sidewall of the corresponding outermost first conductive pattern 212c.
	Regarding claim 15, see, for example, Fig. 1 wherein Im discloses package components 120 and a second redistribution layer structure including layer 13.
Regarding claim 16, see, for example, Fig. 1 wherein Im discloses a critical dimensions of the second redistribution layer structure being smaller than a critical dimension of the first redistribution layer structure.
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. US 2012/0119346 A1 as applied to claim 1 above, and further in view of Huang et al. US 6,443,351 B1.  Im does not disclose the outermost first conductive patterns being larger in a center package region while smaller in an edge package region.  However, Huang discloses (see, for example, FIG. 4B) a semiconductor package comprising outermost first conductive patterns 421 being larger than smaller first conductive patterns 422 in the center of the device.  In column 3, lines 38-56, Huang discloses the size of pad being inversely related to the height of the bonding element.  It would have been obvious to one of ordinary skill in the art to have the outermost first conductive patterns being larger in a center package region while smaller in an edge package region in order to achieve greater coplanarity, and furthermore changing the size of a structure is a matter of obvious design choice within the level of ordinary skill in the art.

11.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. US 2012/0119346 A1 as applied to claim 1 above, and further in view of Su et al. US 9,735,131 B2.  Im does not disclose a sidewall of the encapsulation layer being substantially flush with a sidewall of the first redistribution layer structure.  However, Su discloses (see, for example, FIG. 11A) a semiconductor package 82 comprising a sidewall of an encapsulation layer 86 being substantially flush with a sidewall of the first redistribution layer structure 202.  It would have been obvious to one of ordinary skill in the art to have a sidewall of the encapsulation layer being substantially flush with a sidewall of the first redistribution layer structure in order to prevent spreading of the encapsulation layer to other regions of the semiconductor package.

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. US 2012/0119346 A1 in view of Caletka et al. US 6,541,857 B2 as applied to claims 2, 4-8, 10, 11, 15, and 16  above, and further in view of Pendse et al. US 9,773,685 B2.  Im in view of Caletka does not disclose an air gap.  However, Pendse discloses (see, for example, FIG. 2A) a semiconductor package comprising an air gap 48.  It would have been obvious to one of ordinary skill in the art to have an air gap in order to provide relief from strain.  
	Further, this is a product-by-process limitation as the air gap is subsequently filled with an encapsulation layer (as disclosed in claim 13) and the final claimed structure does not include the air gap; however, for the sake of completeness, the Pendse reference was used above.

13.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. US 2012/0119346 A1 in view of Caletka et al. US 6,541,857 B1 in view of Pendse et al. US 9,773,685 B2 as applied to claim 12 above, and further in view of Klein 5,796,590.  Im in view of Caletka in view of Pendse does not disclose an encapsulation layer being disposed around the first bonding elements and fills in the air gaps.  However, Klein discloses (see, for example, FIG. 4) a semiconductor package comprising an encapsulation layer 300 being disposed around the first bonding elements 311.  It would have been obvious to one of ordinary skill in the art to have an encapsulation layer being disposed around the first bonding elements and fills in the air gaps in order to improve adhesion of the bonding element to the rest of the semiconductor package.
 
14.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. US 2012/0119346 A1 in view of Caletka et al. US 6,541,857 B2 as applied to claims 2, 4-8, 10, 11, 15, and 16  above, and further in view of Jayantha et al. US 2008/0217384 A1.  Im in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





Eugene Lee
January 26, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815